DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 10/27/2020.
3.	Claims 1-6 are pending in the application.
4.	The amended Abstract and Specification are accepted, except as follows below.
Information Disclosure Statement (IDS)
5.	The listing of references in the Specification is not a proper IDS.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “waterborne vessel propelled by any means” must be shown or the feature(s) canceled from the claim(s).  Similar applies to “elements of input sensing”, “functional mapping”, “output actuation” and “mechanical coupling” (none of these features are identified in the Drawings with reference characters which correspond to these features as described in the Specification).  In addition, no negative feedback system (negative feedback control loop) is shown in the Drawings.
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show any of the above feature(s) that are described in the specification.  Any structural detail essential for a proper understanding of the invention should be shown in the drawing.  MPEP § 608.02(d).
8.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not include reference numbers to identify the features described in the Specification.
9.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
10.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
11.	The disclosure is objected to because of the following informalities:
  	The Specification does not include reference numbers correlating to Drawing features.
	The Specification does not sufficiently explain how the system varies the hydrofoil angle of attack to produce negative feedback that alters the performance of the hydrofoil, including functional mapping between input and output, input sensed and output controlled, as disclosed.
Appropriate correction is required.
12.	The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The Specification does not include the claimed limitations “elements of input sensing”, “functional mapping”, “output actuation”, “external variables”, “net total lifting force”, “net total force is regulated in response to changes”, “external variables” and “without the need to directly sense either variable” and as recited in the claims.  Claimed limitations should be consistent with features described in the Specification.  In addition, terminology and/or nomenclature describing and claiming the invention should be consistent throughout the disclosure (Abstract, Specification and Claims).
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
14.	Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
15.	In claim 1, the claimed limitations "elements of input sensing”, “functional mapping between input and output”, “output actuation” and “lifting performance” are not clear with respect to scope, context and/or metes and bounds, nor regarding material/structure or parameters represented.  Similarly, the phrase “any means” in claim 2 is also unclear.
16.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In this instance, claim 1 recites the broad recitation prior to the word “specifically”, and the claim also recites that which follows “specifically”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
17.	The phrases “completely, completely” and “exceeds, exceeds” in claim 3 are unclear.
18.	The claimed limitations “said lifting force”, “T/the system”, “said vessel”, “said occupants”, “said lift”, “said hydrofoil(s)”, “the water surface”, “the external variables”, “such changes”, “said mechanical coupling”, “the angle of attack”, “said change in lifting force”, “said negative feedback”, “the net total lifting force”, “said external variables”, “the need” and “either variable” in claims 1 and subsequent claims 2-6 lack sufficient antecedent basis in the claims.
19.	It is unclear in claim 4 how the waterborne vessel remains in contact with a water surface and also flies above the water surface if part of the vessel in still in contact with water.
20.	Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

22.	As best understood by the examiner, claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarborough (US 5054410 A).  Regarding claim 1, Scarborough discloses a hydrofoil control system (load sensing and foil control means [26]; Fig. 6 &7) comprising elements of input sensing, functional mapping between input and output, and output actuation (col.13, line 22 - col.14, Iine 25) describes load sensing and foil control means [26] includes proportional load transducers [130] for the input sensing; heavy coil springs [134] provide the functional mapping between the input sensed by proportional load transducers [130] and the actuation of the endless loop cable [92] that moves the aileron foils [22, 24]) that control the lifting performance of one or more hydrofoils (aileron foils [22a and 24] have foils [71] that are formed as transversely projecting hydrofoil tabs; Fig.1 & 7; col.13, Ins. 41-48.  The load sensing and foil control means [26] also includes proportional load transducers [130], which are depicted in FIGS. 6, 7 and 9.  Separate ones of the proportional load transducers [130] are coupled between the inboard upper shrouds [40] and outboard upper shrouds [42] and the aileron rotation actuating means, which is the endless loop cable [92] and the mechanical linkage coupled thereto and to the aileron foils [22 and 24]; col.13, In. 64-col.14, In.1, the springs [134] of the proportional load transducers [130] that are coupled to the upper inboard shrouds [40] are anchored between the monocoque bridge [28] and the arm [136] of the bell crank [132] to which the endless loop cable [92] is connected’).  Regarding claim2, Scarborough discloses the system of claim1, wherein the system is applied to: (a) any waterborne vessel (sailing vessel [10]) with or without occupant(s) and powered by any means (Fig.1 shows a sailing vessel, which is powered by wind energy on the sails; col. 19, In. 65, ‘occupants’), or (b) a non-manned drone vessel.  Regarding claim3, Scarborough discloses the system of claim 2, wherein a weight of said vessel [10] and said possible occupant(s) (col. 19, In. 65, ‘occupants') being supported by the one or more fully or partially submerged hydrofoils (aileron foils [22, 24; Fig.1 shows the foils [22, 24] in a submerged position; col. 10, Ins. 1-5, 'the aileron foils [22 and 24] will assume a disposition for moderate wind conditions, as depicted in Fig. 2.  The aileron foils [22 and 24] act as water wings when deployed in this manner’; therefore the foils [22, 24] can support the weight of the vessel and occupants when deployed while the vessel is moving), further in the case where there is acceleration in any direction, the lifting force generated may exceed the weight of said vessel (10; Fig. 2; col. 15, Ins.10-14, 'the forward movement of the aileron foils [22 and 24] through the water will produce a hydrodynamic lifting force on the sides of the aileron foils [22 and 24]. That is, a lifting force will act on the upper surface of the aileron foil [22] and upon the lower surface of the aileron foil [24'], therefore the foils 22, 24] can support the weight of the vessel and occupants when deployed while the vessel is moving through the lifting force).  Regarding claim 4, Scarborough discloses the system of claim 2, wherein the vessel (sailing vessel [10]) may remain predominantly in contact with the water surface or may fly above the water surface (col.15, Ins. 11-12, 'the forward movement of the aileron foils [22 and 24] through the water will produce a hydrodynamic lifting force on the sides of the aileron foils [22 and 24]’: this indicates the sailing vessel can be mainly in contact with the water surface).  Regarding claim 5, Scarborough discloses a method, where in a lifting force produced by hydrofoils (aileron foils [22 and 24] have foils [71] that are formed as transversely projecting hydrofoil tabs; Fig. 2; col. 15, Ins. 10-14, ‘the forward movement of the aileron foils [22 and 24] through the water will produce a hydrodynamic lifting force on the sides of the aileron foils [22 and 24].  That is, a lifting force will act on the upper surface of the aileron foil [22] and upon the lower surface of the aileron foil [24’]) is coupled to a mechanically resistive element (heavy coil springs [134]) that both opposes a force applied to it and produces a precise movement in response to that force (Fig.7 shows the coil springs [134] attached to proportional load transducers [130]; col. 13, In. 64 - col. 14, In. 1, ‘the springs [134] of the proportional load transducers [130] that are coupled to the upper inboard shrouds [40] are anchored between the monocoque bridge [28] and the arm [136] of the bell crank [132] to which the endless loop cable [92] is connected’; a coil spring [134] will inherently oppose any force applied to it and provide a precise counter-movement based upon its spring constant that follows Hooke's Law equation).  Regarding claim 6, the mechanical coupling of the heavy coil springs [134] transform deflections into a variation in the angle of attack of the hydrofoils that in turn counters a change in lifting force from the hydrofoils that produce the deflection, thus providing negative feedback, functional mapping and output actuation thereby the net total lifting force is regulated in response to changes in external variables without directly sensing the variables, as claimed.
Conclusion
23.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose hydrofoil control systems for ships, boats and/or watercraft.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
25.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
4/27/2022